             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 1 of 12 Page ID #:2846




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      ERIC Y. KIZIRIAN, SB# 210584
                    2   E-Mail: Eric.Kizirian@lewisbrisbois.com
                      LEO A. BAUTISTA, SB# 149889
                    3   E-Mail: Leo.Bautista@lewisbrisbois.com
                      JOSEPHINE BROSAS, SB# 239342
                    4   E-Mail: Josephine.Brosas@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    5 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    6 Facsimile: 213.250.7900
                    7 Attorneys for Defendant Just Born, Inc.
                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                   10
                   11
                      STEPHANIE ESCOBAR, individually                     CASE NO. 2:17-cv-01826-TJH-PJW
                   12 and on behalf of all others similarly
                                                                          DEFENDANT JUST BORN, INC.’S REPLY
                   13 situated,                                           IN SUPPORT OF MOTION FOR
                   14                                                     RECONSIDERATION OF ORDER ON
                                           Plaintiff,
                                                                          MOTION FOR CLASS CERTIFICATION
                   15
                                  vs.
                   16                                                     Date: May 6, 2019
                                                                          Time: UNDER SUBMISSION
                   17 JUST BORN, INC., and DOES 1                         Place: 9B
                      through 10, inclusive,
                   18
                   19              Defendants.
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4827-8543-6565.3                                                                2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 2 of 12 Page ID #:2847




                    1                                                  TABLE OF CONTENTS
                    2                                                                                                                             Page
                    3 I.         Introduction ....................................................................................................... 1
                    4 II.        Just Born’s Motion Sufficiently Demonstrates a “Manifest Showing of
                                 a Failure to Consider Material Facts” Such that the Court “Committed
                    5            Clear Error” in Finding Predominance, Commonality, and Typicality
                                 Were Met. .......................................................................................................... 2
                    6
                                 A.        As a Preliminary Matter, the Court Can Exercise Its Discretion to
                    7                      Reconsider Its Order Certifying the Class Based on Spacone and
                                           White. ...................................................................................................... 3
                    8
                                 B.        The Court Mistakenly Relied on Bradach in Determining
                    9                      Commonality and Predominance Were Satisfied. .................................. 4
                   10            C.        The Court’s Typicality Determination Was Made With Respect
                                           to an Incorrect Class Definition. ............................................................. 8
                   11
                        III.     Conclusion ....................................................................................................... 10
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                           i                            2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 3 of 12 Page ID #:2848




                    1 I.         INTRODUCTION
                    2            It is predictable that plaintiff Stephanie Escobar (“plaintiff”) will fight tooth
                    3 and nail to salvage what is, to defendant Just Born, Inc.’s (“Just Born”) knowledge,
                    4 the only known federal court decision to certify for class treatment any slack fill
                    5 claim in the United States. Indeed, most courts have dismissed slack fill claims like
                    6 plaintiff’s ab initio on motions to dismiss, while others, including a court in this
                    7 district, have denied certification following a rigorous analysis of substantially
                    8 similar evidence and facts that were presented here. Plaintiff’s efforts to avoid
                    9 meaningful reconsideration of the Court’s March 25, 2019 Order Granting Class
                   10 Certification        [Dkt.   97]   (“Order”)      through     interpretative     acrobatics      that
                   11 mischaracterize Just Born’s Motion for Reconsideration of the Order (“Motion”) do
                   12 not change the fact that reconsideration of the Order is fully justified under Local
                   13 Rule 7-18.
                   14            Just Born’s Motion does not simply re-argue points that were previously
                   15 raised and considered by the Court. The Order holds that (1) “[b]ased on Bradach,
                   16 Escobar has established the numerosity and commonality prerequisites of Fed. R.
                   17 Civ. P. 23(a), and that class issue [sic] predominate over individual issues under
                   18 Fed. R. Civ. P. 23(b)(3)” and (2) “typicality is established, here, because Escobar
                   19 purchased at least one box of either Mike and Ikes or Hot Tamales; her claims are
                   20 reasonably coextensive with those of the absent class members.” Order at 3:20-25.
                   21 The Motion and the instant Reply are instead designed to alert the Court that it
                   22 likely overlooked material evidence in certifying the class. The arguments in the
                   23 Motion are not “pure speculation” or a “regurgitation” of arguments Just Born made
                   24 in opposition to plaintiff’s class certification motion. Indeed, if this is the case,
                   25 plaintiff’s efforts to glean what evidence the Order considered or did not consider is
                   26 equally speculative.
                   27            Just Born respectfully requests that the Court reconsider its Order on the basis

LEWIS              28 of the full evidentiary and legal record presented and in light of the holdings in
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                          1                             2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 4 of 12 Page ID #:2849




                    1 similar cases that, contrary to plaintiff’s suggestion, were not yet decided when Just
                    2 Born filed its opposition to the certification motion. Given the stakes involved in an
                    3 order granting certification, a fulsome consideration and analysis of all legal
                    4 arguments and evidence presented, in conjunction with all relevant authority and
                    5 facts, benefits all involved.
                    6 II.        JUST BORN’S MOTION SUFFICIENTLY DEMONSTRATES                            A   “MANIFEST
                    7            SHOWING OF A FAILURE TO CONSIDER MATERIAL FACTS” SUCH THAT THE
                    8            COURT “COMMITTED CLEAR ERROR”                       IN   FINDING PREDOMINANCE,
                    9            COMMONALITY, AND TYPICALITY WERE MET.
                   10            Plaintiff’s Opposition relies heavily on the first sentence of the Order to argue
                   11 “that the Court considered all material facts before granting certification.”
                   12 Plaintiff’s Opposition to Motion for Reconsideration [Dkt 99] (“Opp.”), at 3:10-12.
                   13 However, that the Court “considered Plaintiff Stephanie Escobar’s Motion for Class
                   14 Certification, together with the moving and opposing papers” does not foreclose the
                   15 fact that the Court may have failed to consider certain material facts and legal issues
                   16 framed by the legal authorities, evidence, and expert reports.                   The record and
                   17 briefing on certification was over 750 pages! And the Order is just over 2-pages.
                   18 Given extensive briefing and evidentiary showings and experts reports here, it is
                   19 extremely likely that certain information may be overlooked. Indeed, the Order
                   20 notes that “based on Bradach” the consumer protection claims may be certified.
                   21 This appears to be a finding the Ninth Circuit’s unpublished opinion in Bradach
                   22 alone would justify certification. The Order’s reference to Bradach lumps the UCL
                   23 and CLRA claims together and minimizes the evidentiary showing for certification.
                   24 Yet the Ninth Circuit has also recognized in Stearns v. Ticketmaster, 655 F.3d 1013
                   25 (9th Cir. 2011), that a UCL and CLRA claim are not necessarily treated the same on
                   26 certification. See id. at 1022 (“A CLRA claim warrants an analysis different from a
                   27 UCL claim because the CLRA requires each class member to have an actual injury

LEWIS              28 caused by the unlawful practice . . . .”).                Thus, under the CLRA, “[i]f the
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                          2                             2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 5 of 12 Page ID #:2850




                    1 misrepresentation or omission is not material as to all class members, the issue of
                    2 reliance ‘would vary from consumer to consumer’ and the class should not be
                    3 certified.” Id. at 1022-23.
                    4            The Order does not analyze materiality evidence that was presented. And this
                    5 materiality evidence shows reliance does in fact “vary from consumer to consumer”
                    6 since over 80% of the survey respondents (actual Mike and Ike and Hot Tamales
                    7 buyers) said they got the amount of candy they expected at the time of purchase
                    8 (i.e., they were not deceived and did not rely on box size). The Order merges the
                    9 UCL and CLRA analysis and, in concluding certification is appropriate “based on
                   10 Bradach,” seemingly credits a “hypothetical reasonable consumer standard” that
                   11 starkly contrasts with what Stearns requires. It also conflicts with other district
                   12 courts’ analysis of whether similar (if not identical) slack fill allegations are
                   13 certifiable, and it misapprehends plaintiff’s class definition as alleged in the Class
                   14 Action Complaint [Dkt. 1-1] (“Complaint”).
                   15            A.        As a Preliminary Matter, the Court Can Exercise Its Discretion to
                   16                      Reconsider Its Order Certifying the Class Based on Spacone and
                   17                      White.
                   18            Plaintiff takes issue with Just Born’s citation to Spacone v. Sanford, L.P.,
                   19 2018 U.S. Dist. LEXIS 153916 (C.D. Cal. Aug. 9, 2018) and White v. Just Born,
                   20 Inc., 2018 U.S. DIst. LEXIS 132466 (W.D. Mo. Aug. 7, 2018) because they are
                   21 “non-binding” and “non-controlling.” See Opp. at 6:1-5, 8:18. As discussed in the
                   22 Motion, “[b]ecause the power of reconsideration of interlocutory orders is
                   23 “inherent,” binding precedent is not needed to modify a prior order.” NCUA Bd. v.
                   24 Goldman Sachs & Co., 2013 U.S. Dist. LEXIS 181149, at *9-10 (C.D. Cal. July 11,
                   25 2013); see Motion at 7 n.3. Indeed, “[n]owhere does [Local Rule 7-18] mention that
                   26 ‘controlling’ or ‘binding’ law is needed for reconsideration.” NCUA Bd., 2013 U.S.
                   27 Dist. LEXIS 181149, at *9-10. The Opposition does not credibly argue otherwise.

LEWIS              28 //
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                          3                             2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 6 of 12 Page ID #:2851




                    1            B.        The Court Mistakenly Relied on Bradach in Determining
                    2                      Commonality and Predominance Were Satisfied.
                    3            Just Born properly argues the Court’s commonality and predominance
                    4 findings were in error because these findings (1) were based on a mistaken reliance
                    5 on Bradach v. Pharmavite, LLC, the holding of which was based on distinguishable
                    6 facts and a discussion of a limited version of the reliance requirement under
                    7 California consumer protection statutes, and therefore, (2) stop short of analyzing
                    8 whether a misrepresentation or omission is material such that classwide reliance can
                    9 be demonstrated (a necessary inquiry when determining whether to certify a class in
                   10 connection with claims brought under California’s consumer protection statutes).
                   11 Motion at 5:27-8:26. These reasons (and not, as plaintiff suggests, the mere absence
                   12 of explicit analysis in the Court’s Order) are what Just Born identifies as
                   13 constituting the “manifest showing” of the Court’s “failure to consider material facts
                   14 presented to the Court.”1 The Order also does not analyze Stearns in which, as set
                   15 forth above, the Ninth Circuit affirmed the materiality requirement and required an
                   16 analysis of reliance on certification.
                   17            Contrary to plaintiff’s assertion, Just Born’s Motion is not based on a mere
                   18 “assumption” that the Court relied exclusively on Bradach v. Pharmavite, LLC, 735
                   19 F. App’x 251 (9th Cir. 2018) in determining that plaintiff established numerosity,
                   20 commonality, and predominance. See Opp. At 4:9-13. Rather, the Order explicitly
                   21
                   22   1
                        The arguments presented in Just Born’s Motion and further explained herein are
                   23 not mere “regurgitations” of arguments Just Born made in opposition to plaintiff’s
                      certification motion. Rather, these arguments are prompted only by and narrowly
                   24 construed to address the Court’s reasoning as set forth in the Order. Any references
                      to arguments or evidence Just Born previously identified that it now contends the
                   25 Court did not consider were included in the Motion for sake of clarity and should
                      not doom the Motion. See Shiferaw v. Sunrise Senior Living Mgmt., 2016 U.S. Dist.
                   26 LEXIS 187548, at *24 (“In support of the present Motion [for Reconsideration],
                      Plaintiffs repeat the arguments made previously with regard to the significant [sic]
                   27 of the testimony of Jennifer Delise. Although this contravenes the terms of Local
                      Rule 7-18, it is considered.”).
LEWIS              28
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                          4                             2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 7 of 12 Page ID #:2852




                    1 states that these conclusions were “[b]ased on Bradach.” Order at 3:20-22. Just
                    2 Born respectfully asserts (and plaintiff does not credibly refute) the Order
                    3 mistakenly relies on Bradach for the proposition that there is a presumption of
                    4 certifiability for UCL and CLRA claims. See Motion at 6:10-11. The Bradach
                    5 court noted CLRA and UCL claims are “ideal for class certification because they
                    6 will not require the court to investigate class members’ individual interaction with
                    7 the product.” Order at 3:17-20 (citing Bradach, 735 F. App’x at 254-55). But the
                    8 issues in Bradach are distinguishable from those in the instant case. See Motion at
                    9 6:11-13.
                   10            In Bradach, the Ninth Circuit reviewed the district court’s holding that “the
                   11 proposed classes failed the ascertainability, commonality, predominance, and
                   12 superiority elements of Rule 23 because it would be very difficult to determine
                   13 whether the putative class members viewed the Heart Health statement as a disease
                   14 claim or a structure/function claim.” Bradach, 735 F. App’x at 254. The Ninth
                   15 Circuit determined the district court’s conclusion was based on an error of law
                   16 because under California law, “class members in CLRA and UCL action are not
                   17 required to prove their individual reliance on the allegedly misleading statements.”
                   18 Id. The issue there, then, was whether a district court “would need to inquire into
                   19 the motives of each individual class member.” See id. at 255. Bradach did not
                   20 eliminate the materiality and reliance requirements for UCL and CLRA claims on
                   21 certification.
                   22            In contrast, the issues as addressed in the parties’ briefing on certification
                   23 included whether the alleged misrepresentation or omission was material as to all
                   24 class members such that injury, materiality, and causation could be established on a
                   25 classwide basis. See Motion at 6:13-18 (citing Pierce-Nunes v. Toshiba Am. Info.
                   26 Sys., 2016 U.S. Dist. LEXIS 149847, at *18-20 (C.D. Cal. July 23, 2016)). The
                   27 Bradach court did not broach the materiality requirement because it was never at

LEWIS              28 issue in that case.        Bradach should not have had any bearing on the Court’s
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                          5                             2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 8 of 12 Page ID #:2853




                    1 commonality or predominance conclusion here. Just Born therefore respectfully
                    2 requests that the Court reconsider its Order and its reliance on Bradach. See U.S.
                    3 Rubber Recycling, Inc. v. Encore Int’l, Inc., 2011 U.S. Dist. LEXIS 11678, at *11-
                    4 14 (C.D. Cal. Jan. 7, 2011) (granting defendant’s motion for reconsideration because
                    5 the court had mistakenly relied on a Federal Circuit case that was readily
                    6 distinguishable from the case at hand and the holding of which had been further
                    7 limited by the Federal Circuit).
                    8            Just Born also respectfully submits that the Court’s misplaced reliance on
                    9 Bradach for the presumption that “CLRA and UCL claims are ‘ideal for class
                   10 certification because they will not require the court to investigate class members’
                   11 individual interaction with the product’” (Order at 3:17-20) necessarily resulted in
                   12 the Court’s failure to consider the evidence presented by Just Born that “goes to the
                   13 heart of any claim of injury, materiality, and other issues that must be analyzed
                   14 under Rule 23 for the claims at issue” (Motion at 6:19-25). For this reason, Just
                   15 Born requested the Court consider Spacone and White as comparative examples of
                   16 cases in which district courts went beyond whether hypothetical members of the
                   17 public are likely to be deceived and analyzed the evidence and allegations submitted
                   18 by the parties in determining whether Rule 23’s certification requirements were met.
                   19 See Motion at 7:4-7, 10:6-12, 11:24-12:22. Just Born did not simply regurgitate
                   20 arguments made in Just Born’s opposition to plaintiff’s certification motion.
                   21            Plaintiff asserts Just Born’s discussion of Spacone and White was improper
                   22 because “a motion for reconsideration is not the proper vehicle for introducing
                   23 additional case law.” Opp. at 5:12-13, 6:1-11. But Just Born cited these two
                   24 analogous slack-fill cases to further demonstrate (by way of comparison) that the
                   25 Court’s reliance on the holding in Bradach was misplaced. See Motion at 6:10-7:7.
                   26 This is an entirely appropriate and welcomed approach to demonstrating “clear
                   27 error” in the Court’s analysis of the predominance and commonality requirements.

LEWIS              28 See Santomenno v. Transamerica Life Ins. Co., 2016 U.S. Dist. LEXIS 64289, at
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                          6                             2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
             Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 9 of 12 Page ID #:2854




                    1 *10-11 (C.D. Cal. May 13, 2016) (where defendants argued the court’s “broad
                    2 reading of [two cases] could only be accurate if those decisions were intended to
                    3 abrogate the existing regulations and case law on § 406(b) transactions,” the court
                    4 indicated it “would welcome an analysis of [those two cases] as well as an
                    5 indication of what case law on § 406(b) transactions the Court’s reading
                    6 abrogates”).2
                    7            Spacone and White, when viewed alongside the Order, demonstrate the
                    8 Order’s failure to consider material facts and perform the requisite analysis of
                    9 materiality before it certified the class. Spacone and White embody Ninth Circuit
                   10 analysis of commonality, predominance, and typicality in the context of California
                   11 consumer protection claims, which require a showing of materiality to demonstrate
                   12 classwide reliance and injury. This requisite analysis is abrogated by the Court’s
                   13 sole reliance on Bradach and the improper hypothetical reasonable consumer
                   14 standard. See Santomenno, 2016 U.S. Dist. LEXIS 64289, at *11.
                   15            Spacone was one, highly analogous example of a case in which a district
                   16 court considered consumer survey evidence that “attempt[ed] to identify repeat
                   17 purchasers among the Krazy Glue consumer population, ‘determine whether
                   18 consumers would be misled and believe that the product contains more glue than it
                   19 does,’ and discern consumer price expectations.” 2018 U.S. Dist. LEXIS 153916, at
                   20 *19-20. These are precisely the inquiries that go to a determination of whether a
                   21
                   22   2
                        To the extent plaintiff seeks to exclude Spacone and White from the Court’s
                   23 consideration of the instant Motion because Just Born “failed to provide the Court
                      [with these cases] for over seven months,” this argument is unavailing because Just
                   24 Born’s Motion is brought under Local Rule 7-18(c) (as well as the relevant Federal
                      Rules), not Local Rule 7-18(a) or (b). See Henderson v. J.M. Smucker Co., 2013
                   25 U.S. Dist. LEXIS 166061, at *8-9 (C.D. Cal. Nov. 20, 2013) (“[T]o the extent any
                      of these arguments were not raised before, they do not qualify as a basis for
                   26 reconsideration under L.R. 7-18(a) or (b) because a motion for reconsideration ‘may
                      not be used to raise arguments . . . for the first time when they could reasonably
                   27 have been raised earlier.’”); Negrete v. Allianz Life Ins. Co., 2010 U.S. Dist. LEXIS
                      121760, at *15 (C.D. Cal. Nov. 1, 2010).
LEWIS              28
BRISBOIS
BISGAARD                4827-8543-6565.3
                                                                          7                             2:17-cv-01826-TJH-PJW
& SMITH LLP             JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
                   Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 10 of 12 Page ID
                                                    #:2855



                     1 misrepresentation or omission is “material” and “likely to deceive.” And even
                     2 though the Spacone court performed its analysis under the umbrella of
                     3 ascertainability, it also specifically noted that “[c]ourts may frame ascertainability
                     4 complications as problems with Rule 23(a) commonality, typicality, or adequacy of
                     5 representation.” Id. at *18. Plaintiff’s attempt to distinguish Spacone on that basis
                     6 therefore falls flat. See Opp. at 7:17-23.
                     7            Similarly, Just Born cited White as a parallel slack fill case involving the
                     8 same products. Judge Nanette Laughrey for the Western District of Missouri held
                     9 “the litigation would be dominated by individual inquiries in whether each class
                    10 member was deceived by any slack-fill in a box before purchasing it [i.e.]
                    11 dominated by causation and knowledge.” 2018 U.S. Dist. LEXIS 132466, at *9-10.
                    12 The same products, the same alleged slack fill, the same consumer survey by Just
                    13 Born under the same Rule 23 analysis clearly has bearing here. In fact, this case and
                    14 White were competing class actions that Just Born tried to transfer to this district to
                    15 avoid precisely this type of divergent outcome and that both plaintiff White and
                    16 plaintiff Escobar resisted, presumably for the purpose of getting the proverbial “two
                    17 bites of the apple” they’ve now had.
                    18            C.        The Court’s Typicality Determination Was Made With Respect to
                    19                      an Incorrect Class Definition.
                    20            Plaintiff argues “[t]he Court discussed and considered Plaintiff’s allegations
                    21 in its Order.” Opp. at 3:21-22 (citing Order at 1:18-2:24). Turning to the Order,
                    22 then, it states that “Escobar seeks to certify a class of all individuals that purchased
                    23 Mike and Ikes or Hot Tamales in California between February 6, 2013, to
                    24 present[.]” Order at 2:21-22. But this is not what plaintiff pleads in her Complaint.
                    25 Rather, plaintiff “seeks to represent a Class consisting of ‘All persons who
                    26 purchased the Products in United States for personal use and not for resale during
                    27 the time period February 3, 2013, through the present.”                      Comp. ¶ 71.        The

LEWIS               28 “Products” are defined as “Mike and Ike ® and Hot Tamales ® brand candy
BRISBOIS
BISGAARD                 4827-8543-6565.3
                                                                           8                             2:17-cv-01826-TJH-PJW
& SMITH LLP              JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
                   Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 11 of 12 Page ID
                                                    #:2856



                     1 products.” Id. ¶ 1.
                     2            Contrary to plaintiff’s assertion then, the Court considered an incorrect
                     3 version of plaintiff’s allegations and thus did not properly consider material facts
                     4 presented in Just Born’s opposition to plaintiff’s class certification motion—namely
                     5 (1) plaintiff’s testimony that she purchased only Mike & Ike, not Hot Tamales, and
                     6 (2) the cases cited by Just Born in its opposition that stand for the proposition that
                     7 plaintiffs cannot expand California consumer protection claims to include products
                     8 they never purchased. Motion at 9:8-12.
                     9            Just Born therefore respectfully requests that the Court exercise its discretion
                    10 to revisit those cases3 in conjunction with plaintiff’s testimony as well as the class as
                    11 alleged in paragraph 71 of the Complaint and find that plaintiff is not typical of the
                    12 class she seeks to represent. See Moran v. Screening Pros, LLC, 2012 U.S. Dist.
                    13 LEXIS 189350, at *7 (C.D. Cal. Nov. 20, 2012) (“After revisiting the relevant
                    14 authorities, the Court GRANTS the Motion for Reconsideration.”); see also Enodis
                    15 Corp. v. Cont’l Cas. Co., 2012 U.S. Dist. LEXIS 81992, at *10-11 (C.D. Cal. June
                    16 11, 2012) (“Because the Court misapprehended the scope of the Freeland Settlement
                    17 by erroneously concluding it encompassed claims asserted only Indiana Avoidance
                    18 Action and no other claims, reconsideration of its prior order is appropriate.”) (citing
                    19 Local Rule 7-18(c)); Henderlong v. S. Cal. Reg’l Rail Auth., 2014 U.S. Dist. LEXIS
                    20 156925, at *2-4 (C.D. Cal. Nov. 5, 2014) (“The Court finds that Defendant brings
                    21 this motion for reconsideration on the grounds of the Court’s failure to consider a
                    22 material fact presented to it—the applicability of Cal. Gov’t Code § 815 to
                    23 Plaintiff’s retaliation claim. Although the immunity defense was clearly presented
                    24 to the Court with regard to the retaliation claim, the Court inadvertently did not
                    25 consider the defense and proceeded instead to determine whether Plaintiff had
                    26
                         3
                    27     Just Born’s Opposition to Plaintiff’s Motion for Class Certification and
                         Appointment of Class Counsel [Dkt. 62], at 22:8-28.
LEWIS               28
BRISBOIS
BISGAARD                 4827-8543-6565.3
                                                                           9                             2:17-cv-01826-TJH-PJW
& SMITH LLP              JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
                   Case 2:17-cv-01826-TJH-PJW Document 100 Filed 04/22/19 Page 12 of 12 Page ID
                                                    #:2857



                     1 sufficiently pled a prima facie case of retaliation under Federal Rule of Civil
                     2 Procedure 8. . . . This was clear error, and reconsideration and revision of the
                     3 September 18 order are warranted.”).
                     4 III.       CONCLUSION
                     5            For the reasons stated herein and in the Memorandum of Points and
                     6 Authorities in Support of Its Motion for Reconsideration, defendant Just Born, Inc.
                     7 respectfully requests that this Court reconsider and reverse its Order Granting
                     8 Plaintiff’s Motion for Class Certification pursuant to Local Rule 7-18(c), and grant
                     9 such other relief as is just and proper.
                    10 DATED: April 22, 2019                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    11
                    12
                                                                  By:         /s/ Eric Y. Kizirian
                    13
                                                                        Eric Y. Kizirian
                    14                                                  Attorneys for Defendant Just Born, Inc.
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4827-8543-6565.3
                                                                          10                             2:17-cv-01826-TJH-PJW
& SMITH LLP              JUST BORN’S REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF ORDER ON MOTION FOR CLASS CERTIFICATION
ATTORNEYS AT LAW
